woe department of the treasury internal_revenue_service washington d c tax exempt and government entities divis sn uis legend decedent taxpayer b employee d employee e amount amount trust t subtrusts u date date date date date date 6_month company m company n ira x page state w court x county y court order dear this is in response to the request for letter rulings under sec_401 and sec_408 of the internal_revenue_code code as supplemented the following facts and representations support by correspondence dated your ruling_request decedent died on date a resident of state w decedent’s date of birth with the assistance of employee d of company n on or about date decedent was survived by his spouse taxpayer b after the death of decedent was date thus decedent had attained his required_beginning_date as that term is defined in sec_401 of the code at the time of his death the decedent owned an individual_retirement_account ira x with company m of which the named beneficiary was trust t trust t was entirely amended and restated on date as of the date of decedent’s death the value of ira x was approximately amount taxpayer b mistakenly believed that she was the beneficiary of decedent’s ira x operating under that assumption and after a discussion with employee e of company n taxpayer b decided to transfer ira x to an existing ira that she maintained with company n taxpayer b signed a company n customer account transfer form pursuant to which she requested a transfer of ira x into an account in her name with company n company m refused to honor this request because the company n account was not maintained in the name of trust t asa result pursuant to company m’s request on or about date taxpayer b signed a second customer account transfer form on which she requested ira x be transferred to an account with company n maintained in the name of trust t company m complied with this request m or company n advised you that the transfer of ira x from company m to an account it has been represented on your behalf that no representative of either company page oa in the name of trust t with company n gave rise to tax consequences in the year of transfer during month company m sent taxpayer b a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a distribution from ira x during calendar_year in the amount of amount taxpayer a’s accountant discovered that taxpayer b had received a distribution from ira x totaling amount and advised taxpayer b accordingly it has been asserted that initially became aware that the calendar_year this was the occasion on which taxpayer b transaction pursuant to which ira x was transferred to a_trust t account with company n gave rise to taxable consequences in preparing taxpayer b’s calendar_year federal form_1040 on or about date trust t was modified by court order issued by court x county y state w which is represented to be a court of competent jurisdiction asa result of the court order the following paragraphs of trust t relevant to this ruling_request have been modified to read as follows paragraph fifth d in calculating the amount of quarterly income to be paid from the subtrusts u distribution of retirement benefits as defined in subparagraph f shall be disregarded _ a b benefits payable to trust paragraph fifth f retirement benefits in relevant part includes an the trustees shall to the maximum extent possible allocate retirement benefits to subtrust u individual_retirement_arrangement under code sec_408 or sec_408a subject_to the distribution rules of code sec_401 notwithstanding any other provision of this agreement to the extent that any retirement benefits are allocated to subtrust u the trustees may and shall if requested to do so by settlor’s wife taxpayer b cause such retirement benefits to be paid directly to the settlor’s wife as beneficiary or to another individual_retirement_account or retirement_plan account in the settlor’s wife’s name and may do so without the intervening step of payment to the trustees selection of payout schedule notwithstanding any other provision of this agreement the trustees may and shall if request to do so by the settlor’s wife in respect of assets allocated to subtrust u pay or direct payment of page retirement benefits in a lump sum or according to such other schedule as may be permitted by the retirement_plan - selection of designated_beneficiary in relevant part this subsection does not give the trustees of trust t any authority to determine who if anyone is the designated_beneficiary within the meaning of code sec_401 of any retirement benefits to which trust t may become entitled by its terms the modification of court order related back to its date of restatement date it has been represented that the amounts distributed from ira x during calendar_year currently remain in a non-ira account jt has been represented that if the internal_revenue_service issues a favorable response to the following ruling requests taxpayer b will contribute an amount not to exceed amount into one or more iras described in code sec_408 below created and maintained in her name said transaction s will occur during calendar_year based on the above facts and representations you through your authorized representative request the following letter rulings that with respect to taxpayer b ira x was not an inherited individual_retirement_account ira that since ira x was not an inherited ira with respect to taxpayer b taxpayer b was eligible to roll over or transfer ira x into an ira set up and maintained in her name and that taxpayer b is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution an amount not to exceed amount into an jra set up and maintained in her name with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for page whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income ‘ determined without regard to sec_408 ' sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 _ code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira in general an inherited ira is an ira maintained by an individual who acquired said ira by reason of the death of another if the acquiring individual is not the surviving_spouse of said other individual in this case as noted above taxpayer b is decedent’s surviving_spouse partial rollovers sec_408 of the code provides a similar 60-day rollover period for code sec_408 provides in summary that this paragraph does not apply to any amount required to be distributed in accordance with subsection a or b code sec_401 required distributions sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the revproc_2003_16 lr b date provides that page case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the preamble to the final income_tax regulations under sec_401 of the code provides in relevant part that a surviving_spouse may elect to treat an ira of his her deceased spouse as his her own if the surviving_spouse is the sole beneficiary of the ira with an unlimited right to withdraw from the ira a surviving_spouse may not elect to treat an ira as his her own if a_trust is the beneficiary of the ira however a surviving_spouse may be eligible to roll over a distribution from an ira of a decedent if the spouse actually receives the distribution regardless of whether the spouse is the sole beneficiary of the ira see preamble pincite federal_register date the preamble to the final regulations also provides that a surviving_spouse may not elect to treat as her own the required_distribution to the extent not taken prior to death for the calendar_year of the ira owner’s death with respect to your ruling requests generally if either a decedent's qualified_plan assets or a decedent’s ira assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira however in certain situations the service does not apply the general_rule with respect to the rule’s application in this case the language of trust t as amended and modified by court order gives taxpayer b the right to request payment of all of decedent’s retirement benefits including ira x and that payment of ira x may be made to taxpayer b in the form of a lump sum thus taxpayer b had the absolute right to receive ira x and control_over the disposition of ira x and the disposition of ira x lay outside the control of anyone other than taxpayer b as a result of the above the service will not apply the general_rule above in this case therefore with respect to your first two ruling requests we conclude as follows that with respect to taxpayer b ira x was not an inherited individual_retirement_account ira and that since ira x was not an inherited ira with respect to taxpayer b taxpayer b was eligible to roll over or transfer ira x into an ira set up and maintained in her name page ’ oe fab - n o ee with respect to your third ruling_request we note that taxpayer b’s failure to complete a timely rollover of amount distributed from ira x was due to her reliance on the advice of employees of company m andscompany n which advice did not inform her correctly as to the consequences of her withdrawing amount from ira x and transferring said amount into an account set up and maintained in the name of trust t for her benefit thus with respect to your third ruling_request we conclude as follows that taxpayer b is granted a period not to exceed days as measured from the date of this ruling letter to contribute by means of a rollover_contribution an amount not to exceed amount except as noted below into an ira or iras set up and maintained in her name this ruling letter is based on the assumption that ira x met the requirements of code sec_408 at all times relevant thereto furthermore it assumes that the ira or iras into which taxpayer b will contribute amount or a portion thereof will also meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t is valid under the laws of state w as represented additionally it assumes that court order is valid under the laws of state w as represented accordance with a power_of_attorney on file in this office -the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in either to have been made or to be made with respect to calendar years please note that this letter does not authorize the rollover of distributions required this letter is directed only to the taxpayer who requested it sec_6110 of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto page if you wish to inquire about this ruling please contact phone or esquire id please address all correspondence to se t ep ra t at either - fax sincerely yours rances v sloan manager employee_plans fechnical group enclosures deleted copy of ruling letter notice of intention to disclose
